311 F.2d 795
63-1 USTC  P 9245
UNITED STATES of Americav.William A. MOUSLEY, Mae E. Mousley, Appellants.
Nos. 13969, 13970.
United States Court of Appeals Third Circuit.
Argued Jan. 8, 1963.Decided Jan. 22, 1963.

Lester J. Schaffer, Philadelphia, Pa.  (William Jay Leon, Philadelphia, Pa., on the brief), for appellants.
J. Shane Creamer, Asst. U.S. Atty., Philadelphia, Pa.  (Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
Upon review of the record we find no error.  The judgment of sentence dated February 26, 1962 will be affirmed, 201 F. Supp. 510.